DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claim 1-15 in the reply filed on 10/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: Paragraph 46, of the printed publication, uses reference number 221 for both the lid and the filter cloth
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 recites “the end caps comprise holes for placing the sealing valve.” The claim requires the structure of “end caps” as well as holes and the sealing valve being placed within the holes. However, the specification clearly indicates a single hole (15) that is located in the lid and a valve (14) that is placed within the hole. There is no direction provided by the applicant regarding the structure of “end caps”, how they relate to the lid, where they might be located or how they would interact with any of the other structures of the filter cartridge. Additionally, there is no direction provided by the applicant as to how a sealing valve can be placed in relation to multiple holes. Applicant has not provided a working example of such an embodiment and undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filtering and descaling process" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a filtering and descaling process”.
Claim 2 recites the limitation "the upper end of the pipe” and “the inner side of the filter body".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an upper end of the pipe” and “an inner side of the filter body”.
Claim 4 recites the limitation "the inner wall of the second boss".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an inner wall of the second boss”.
Claim 5 recites the limitation "the supporting elements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “supporting elements”.
Claim 7 recites the limitation "the lower part of the first annular grid".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “a lower part of the first annular grid”.
Claim 8 recites the limitation "the upper side of the filter body” and “the lower side of the lid".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an upper side of the filter body” and “a lower side of the lid”.
Claim 9 recites the limitation "the inner side of the filter body".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an inner side of the filter body”.
Claim 9 recites a bracket plate comprising a water inlet. The claim then recites, “the water inlet” however, claim 1 also recites a water inlet, therefore, it is unclear to which water inlet “the water inlet” in claim 9 is referring. For examination purposes the claim is assumed to recite, “a bracket plate comprises the water inlet”.
Claim 11 recites the limitation "the lower part of the bracket plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a lower part of the bracket plate “.
Claim 12 recites the limitation "the upper side of the time recording disc" and “the time mark”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “an upper side of the time recording disc” and “the time marks”.
Claim 14 recites the limitation "the end caps".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes 
The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staiger et al. US 2007/0289918.

	Claims 1 and 15, Staiger teaches a filter cartridge comprising: a filter body comprising: an inner wall (formed by 2), a grate (9, 11.1-11.2) comprising a cloth filter (9), a first end and a second end, the second end being connected to the inner wall, an outlet (3.1) connected to the first end of the grate through a pipe (8), and an inlet (10) disposed around the outlet, a filter chamber (19) formed between the pipe and the filter body and comprising a treatment material (7), a lid (4) attached to the filter body, and fluid is capable of flowing sequentially through the inlet, the filter chamber, the grate, the pipe and the outlet (fig. 1-4, paragraph 23-24, 45-47). The recitation of the cartridge being for a coffee machine is a recitation of intended use and does not provide any further structural limitations to the apparatus. Staiger teaches a water treatment material (7) but does not teach a descaling core. The use of a descaling core material, such as sodium citrate, would have been obvious to one of ordinary skill in the art as this is a common material to use in a filter cartridge for water being used in a beverage machine as a way to prevent scaling within downstream equipment, such as a beverage machine (paragraph 1).
Claim 8, Staiger teaches joining housing parts (2) and (3) where the part (3) has an upper side comprising a concave stop, a lower side of (2) comprises a convex stop and the convex stop matches the concave stop (fig. 1-4). Staiger teaches the lid (4) is a constituent of (2). The claim recites a known type of joint between two parts of a housing having matching convex and concave stops, which is known in Staiger. Providing the known type of joining between the lid (4) and the housing portion (2) would have been an obvious design choice to one of ordinary skill in the art as a functionally equivalent structure. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claims 9-11, Staiger further teaches an inner side of the filter body comprises a bracket plate comprising the inlet, the inlet is a second annular grid (10) and the outlet is disposed in a center of the bracket plate (fig. 1-4); the outlet is a hollow cylinder and the pipe is sleeved on the hollow cylinder (fig. 1-4); and a lower part of the bracket plate comprises an annular protrusion further comprising a sealing ring (5) (fig. 1-4).
	Claim 12, Staiger further teaches the lid comprises a time recording disc (at 4) comprising a plurality of time marks and a pressure gland (12) on an upper side of the time recording disc and the pressure gland further comprises a notch (13) for exposing the time marks.
	Claim 13, Staiger does not teach a convex ridge between each time mark. Providing a convex ridge between each time mark would have been obvious to one of ordinary skill in the art as these types of time keeping mechanisms often have such a structure to provide a frictional resistance to accidental turning of the pressure gland to ensure that the correct time marks are displayed.
Allowable Subject Matter
Claims 2-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art to Staiger further teaches the first end of the grate comprises a first boss (at 9) providing an interference fit with an upper end of the pipe fasting the grate to an inner side of the filter body and the second end of the grate comprises a bracket (11.1-11.3) abutting the inner wall of the filter body. Staiger does not teach the bracket abutting a bulge on the inner wall nor would it have been obvious to modify the prior art to arrive at the claimed invention in combination with the other claimed features.
Claims 3-7 are allowable as depending from claim 2.
Regarding claim 14, the closest prior art to Staiger does not teach a detachable sealing valve and end caps comprises holes for placing the sealing valve nor would it have been obvious to one of ordinary skill in the art to modify Staiger to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778